1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Sequence Listing filed May 11, 2021 is approved.
	The substitute specification filed July 1, 2021 has been entered.
3.	The abstract of the disclosure is objected to because it is insufficiently detailed.  More detail as to the components of the IL10 agonist should be recited.  Correction is required.  See MPEP § 608.01(b).
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: A SEQ ID NO must be inserted after every amino acid sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).  Such sequences are present, e.g. at page 87, items 33-41.  Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claims for the phrase “the… pharmaceutical composition” at claim 63, line 4, and claim 64, line 3.  Note that claims 63 and 64 are each dependent upon claim 53, which is no longer dependent upon a claim drawn to a pharmaceutical composition.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 40-42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The independent claim recites an IL10 agonist comprising, in order, an IgG Fc domain, a linker moiety, and an IL10 moiety.  Dependent claim 15 recites that the linker “connects” the Fc domain and the IL10 moiety, which is already inherent in the structure of the IL10 agonist recited in independent claim 1.  Claim 15 is identical in scope with, rather than further limiting of, claim 1, and is therefore an improper dependent claim.  (To the extent that Inventors may have intended to recite that the linker “directly” connects the Fc domain and the IL10 moiety, it is noted that “directly”, or some equivalent thereof, is not used in claim 15.)
Independent claim 1 is drawn to an IL10 agonist which is a polypeptide.  Dependent claim 40 is drawn to a nucleic acid or a plurality of nucleic acids encoding the IL10 agonist.  A polypeptide and a nucleic acid, aside from individual atoms, do not have any significant structural or functional similarities, and a nucleic acid is not a species of a polypeptide.  Accordingly, claim 40 is an improper dependent claim.
Independent claim 1 is drawn to an IL10 agonist which is a polypeptide.  Dependent claims 41 and 42 are drawn to a host cell “engineered to express the IL10 agonist”.  It is noted that the quoted phrase is the recitation of a function, and does not actually require the host cell to be expressing the IL10 agonist and/or to comprise the IL10 agonist within or in combination with the host cell.  Because claims 41 and 42 do not require the presence of the IL10 agonist, they are not species of independent claim 1, and do not further limit the scope of independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claims 12, 15, 53, 56-58, 63, and 64 are objected to because of the following informalities:  For n = an integer from 3 to 7, claim 12 recites amino acid sequences subject to the sequence disclosures, and a SEQ ID NO needs to be inserted after each of these sequences.  See 37 CFR 1.821(d).  At claim 15, line 2, “moiety” should be inserted after “linker” so as to be consistent with the terminology used in the independent claim.  At claim 53, line 3, “52” should be deleted.  Appropriate correction is required.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 3, 5, 12, 15, 16, 18-20, 39-41, 43, 48, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2012/045334.  The WO Patent Application ‘334 teaches IL-10 fusion proteins, in which an IL-10 is fused to the C-terminus of an immunoglobulin Fc domain.  The N-terminus of the IL-10 is fused to the C-terminus of the immunoglobulin domain via a linker, preferably Gly-Gly-Gly-Ser-Gly-Gly.  Two fusion proteins associate with one another, forming a dimer having anti-inflammatory activity.  The IL-10 is preferably human IL-10.  The immunoglobulin Fc domain can be the CH3-CH2 heavy chain constant domains of an antibody, such as human IgG1 or IgG4, and can preferably be identical in each fusion protein forming the dimer.  The IL-10 fusion proteins are expressed in a plant cell and then extracted from the plant cell.  The IL-10 fusion proteins are formulated as pharmaceutical compositions and administered therapeutically, e.g., to treat multiple sclerosis or an inflammatory condition.  See, e.g., the Abstract; page 4, lines 3-17; page 5, lines 12-19; page 8, lines 27-28; and claims 114-20.  With respect to instant claim 12, the WO Patent Application ‘334’s preferred linker, Gly-Gly-Gly-Ser-Gly-Gly, comprises both G3S and SG2.  With respect to instant claim 19, the WO Patent Application ‘334 teaches that “Preferably, the first and second Fc parts are identical”.  See, page 9, line 6.  Implicitly, this is also a teaching that the first and second parts do not need to be identical, i.e. that the dimers can be heterodimers.  With respect to instant claim 20, the dimer taught by the WO Patent Application ‘334 comprises two Fc domains.  With respect to instant claim 39, “which is the product of recombinant expression in a mammalian cell” is a process limitation in a product-by-process claim.  Such process limitations do not impart patentability to a product-by-process claim where the product is otherwise anticipated by the prior art.  With respect to instant claim 50, in view of the similarity in orientation, i.e. a C-terminal IL-10 moiety, and in view of the similarity in linker size, the WO Patent Application ‘334’s IL-10 fusion protein inherently will comprise less than 30% in an aggregate form, to the same extent claimed by Inventors.  Compare paragraph [0224] of the instant specification.  Sufficient evidence of similarity is deemed to be present between the WO Patent Application ‘334’s IL-10 fusion protein and pharmaceutical compositions comprising the same, and the instant claimed IL10 agonist and pharmaceutical compositions comprising the same, to shift the burden to Applicant to provide evidence that the claimed pharmaceutical composition of claim 50 is unobviously different than the pharmaceutical compositions taught by the WO Patent Application ‘334.
10.	Claim 47 is rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2012/045334.  Application of the WO Patent Application ‘334 is the same as in the above rejection of claims 1, 3, 5, 12, 15, 16, 18-20, 39-41, 43, 48, and 50.  The WO Patent Application ‘334 teaches its IL-10 fusion proteins in the form of a pharmaceutical composition, but does not teach pharmaceutical compositions additionally comprising an excipient.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form pharmaceutical compositions comprising the IL-10 fusion proteins of the WO Patent Application ‘334 wherein the pharmaceutical compositions additionally comprise an excipient, because excipients are routinely used in the pharmaceutical arts; because protein therapeutics are almost universally administered in combination with an excipient; and because the addition of a known component to a pharmaceutical composition with only the expected gain of function is prima facie obvious.
11.	Claim 17 is rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2012/045334 as applied against claims 1, 3, 5, 12, 15, 16, 18-20, 39-41, 43, 48, and 50, and further in view of Eijkelkamp et al (U.S. Patent Application Publication 2021/0214411) and Moore et al (U.S. Patent Application Publication 2021/017596).  In general, the WO Patent Application ‘334 teaches that the IL-10 can be non-human IL-10, provided that it shows biological activity.  See page 8, line 29 - page 9, line 3.  However, the WO Patent Application ’34 does not teach IL-10 fusion proteins in which the IL-10 is murine IL10.  Eijkelkamp et al teach fusion proteins comprising IL-10, in which the IL-10 can be human or mouse IL-10.  See paragraphs [0085] and [0139].  Moore et al teach IL-10 Fc fusion proteins, in which the IL-10 can be mouse IL-10, which has the benefit of facilitating investigation in preclinical studies.  See paragraph [0148].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use murine IL-10 as the source of the IL-10 in the IL-10 fusion proteins of the WO Patent Application ‘334, because the WO Patent Application ‘334 does not limit the type of IL-10 which can be used in its fusion proteins, as long as the IL-10 is biologically active; because Eijkelkamp et al teach human and mouse IL=-10 to be useful in the formation of fusion proteins comprising IL-10; because Moore et al teach that the use of murine IL-10 in fusion proteins has the benefit or facilitating investigation in preclinical studies; and because the substitution of one known species for another with only the expected result that IL-10-containing fusion proteins are formed with the IL-10 component exhibiting its expected activities is prima facie obvious.
12.	Claims 44 and 50 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2012/045334 as applied against claims 1, 3, 5, 12, 15, 16, 18-20, 39-41, 43, 48, and 50, and further in view of Moore (U.S. Patent Application Publication 2010/0093076) and Faulds et al (U.S. Patent Application Publication 2007/0179094).  The WO Patent Application ‘334 teaches expressing its IL-10 fusion proteins in a plant cell and then extracting them from the plant cell.  The WO Patent Application ‘334 does not teach an extracting process comprising Protein A affinity followed by size exclusion chromatography.  Moore teaches conventional purification methods for Fc fusion proteins, including affinity chromatography on immobilized protein A followed by size exclusion chromatography.  See paragraph [0030].  Faulds et al teach standard and known methods for purifying Fc fusion proteins, including the steps of chromatography with Protein A-coupled resin, followed by size exclusion chromatography.  See paragraph [0219].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to purify the IL-10 fusion proteins taught by the WO Patent Application ‘334 by conventional, standard, and known methods, such as Protein A chromatography followed by size exclusion chromatography, because it is routine in the pharmaceutical arts to purify proteins which are to be used pharmaceutically; because Moore and Faulds et al teach that Protein A chromatography and size exclusion chromatography are conventional, standard, and known methods for purifying Fc-containing fusion proteins; and because it would have been predictable that applying conventional, standard, and known purification methods to the IL-10 fusion proteins of the WO Patent Application ‘334 would have resulted in purer forms of the IL-10 fusion proteins.  With respect to instant claim 50, it further would have been expected that applying size exclusion chromatography to the IL-10 fusion proteins of the WO Patent Application ‘334 would have resulted in the separation of the IL-10 fusion proteins from proteins having significantly greater molecular weight, e.g., from aggregates of the IL-10 fusion proteins.
13.	Claims 1, 5, 8, 11, 12, 15, 16, 31, 33, 35, 39-43, 47, 48, 50, 53, 58, 63, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2019/242505.  (The examiner relies upon U.S. Patent Application Publication 2021/0230272 as a translation of the WO Patent Application ‘505.  All citations in these rejections will be to the text of the translation.)  The WO Patent Application ‘505 teaches a bispecific antibody comprising a heavy chain identified as SEQ ID NO:60 (see, e.g., paragraph [0480]; and claims 1, 11, and 16) which has 98.5% sequence identity with Inventors’ SEQ ID NO:34:
 
    PNG
    media_image1.png
    715
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    657
    media_image2.png
    Greyscale

The WO Patent Application ‘505 heavy chain identified as SEQ ID NO:60 also has 98.0% sequence identity with Inventors’ SEQ ID NO:37:

    PNG
    media_image3.png
    726
    653
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    648
    664
    media_image4.png
    Greyscale

The WO Patent Application ‘505 heavy chain identified as SEQ ID NO:60 also has 97.8% sequence identity with Inventors’ SEQ ID NO:38:

    PNG
    media_image5.png
    721
    644
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    710
    649
    media_image6.png
    Greyscale

With respect to instant claims 8 and 11, residues 217-234 of SEQ ID NO:60 of the WO Patent Application ‘505 correspond to the chimeric hinge sequence recited in the claims.  Compare paragraph [0196] of the instant specification.  With respect to instant claim 12, the WO Patent Application ‘505’s linker, (GGGGS)3, comprises both G4S and SG4.  With respect to instant claim 16, SEQ ID NO:60 of the WO Patent Application ‘505 comprises human IL-10, i.e. has 100% sequence identity with Inventors’ SEQ ID NO:1.
  With respect to instant claims 39-43, 47, 48, 53, and 58, the bispecific antibodies of the WO Patent Application ‘505 are encoded by nucleic acids and expressed preferably in a human cell.  The bispecific antibodies can be purified with a Protein A gravity column.  The bispecific antibodies can be combined with a pharmaceutically acceptable carrier, and can be used to treat tumors.  The bispecific antibodies can be co-administered with other PD-1 inhibitors or an immune checkpoint antibody, such as anti-PD-1 antibody molecules.  See, e.g., paragraphs [0139], [0142], [0144], [0145], [0218] - [0220], [0224], and [0391].
With respect to instant claim 50, in view of the similarity in orientation, i.e. a C-terminal IL-10 moiety, and in view of the similarity in linker size, the WO Patent Application ‘505’s bispecific antibodies comprising heavy chain identified as SEQ ID NO:60 inherently will comprise less than 30% in an aggregate form, to the same extent claimed by Inventors.  Compare paragraph [0224] of the instant specification.
With respect to instant claims 63 and 64, in view of the similarity in structure, amino acid sequence, and therapeutic utility between the WO Patent Application ‘505’s bispecific antibodies comprising heavy chain identified as SEQ ID NO:60 and Inventors’ IL10 agonists, inherently the former will upregulate serum IL12 and serum IL4 to the same extent claimed by Inventors.
Sufficient evidence of similarity is deemed to be present between the WO Patent Application ‘505’s bispecific antibodies comprising heavy chain identified as SEQ ID NO:60 and pharmaceutical compositions comprising the same and methods of using the same, and the instant claimed IL10 agonist and pharmaceutical compositions comprising the same and the methods of using the same, to shift the burden to Applicant to provide evidence that the claimed pharmaceutical composition of claim 50 is unobviously different than the pharmaceutical compositions taught by the WO Patent Application ‘505, and to provide evidence that the claimed methods of claims 63 and 64 are unobviously different that the methods taught by the WO Patent Application ‘505.
14.	Claims 44 and 50 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2019/242505 as applied against claims 1, 5, 8, 11, 12, 15, 16, 31, 33, 35, 39-43, 47, 48, 50, 53, 58, 63, and 64, and further in view of Moore (U.S. Patent Application Publication 2010/0093076) and Faulds et al (U.S. Patent Application Publication 2007/0179094).  The WO Patent Application ‘505 teaches expressing its bispecific antibodies in cells and then purifying them with Protein A columns.  The WO Patent Application ‘505 does not teach a purification process comprising a combination of Protein A affinity followed by size exclusion chromatography.  Moore teaches conventional purification methods for Fc fusion proteins, including affinity chromatography on immobilized protein A followed by size exclusion chromatography.  See paragraph [0030].  Faulds et al teach standard and known methods for purifying Fc fusion proteins, including the steps of chromatography with Protein A-coupled resin, followed by size exclusion chromatography.  See paragraph [0219].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to purify bispecific antibodies taught by the WO Patent Application ‘505 by conventional, standard, and known methods, such as Protein A chromatography followed by size exclusion chromatography, because it is routine in the pharmaceutical arts to purify proteins which are to be used pharmaceutically; because Moore and Faulds et al teach that Protein A chromatography and size exclusion chromatography are conventional, standard, and known methods for purifying Fc-containing fusion proteins; and because it would have been predictable that applying conventional, standard, and known purification methods to the bispecific antibodies of the WO Patent Application ‘505 would have resulted in purer forms of the bispecific antibodies.  With respect to instant claim 50, it further would have been expected that applying size exclusion chromatography to the bispecific antibodies of the WO Patent Application ‘505 would have resulted in the separation of bispecific antibodies from proteins having significantly greater molecular weight, e.g., from aggregates of the bispecific antibodies.
15.	Claims 56 and 57 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious treating solid tumors which are resistant to treatment with an anti-PD1 antibody by administering an IL-10 agonist as defined in claim 1.  The prior art of record does not teach or suggest that IL-10 has general utility in treating solid tumors which are resistant to treatment with an anti-PD1 antibodies.  Ring et al (U.S. Patent Application Publication 2019/0070262) teach methods of treating cancer that is resistant to immune checkpoint inhibitors, by administering a combination of an IL-18 variant polypeptide and another agent which can be IL-10.  See, e.g., paragraph [0210] and claims 1, 17, and 29.  However, Ring et al do not provide any motivation or other type of suggestion to select IL-10 in particular from the list of other agents, and Ring et al do not disclose any nexus between solid tumors resistant to an anti-PD1 antibody in particular and IL-10.  Similarly, Govindan et al (U.S. Patent Application Publication 2017/0313781) teach the use of SN-38 attached to anti-Trop-2 antibodies for the treatment of Trop-2 positive cancers that are resistant to or relapsed from treatment with a checkpoint inhibitor, and teach co-administration of another anti-cancer therapy which can be IL-10.  See, e.g., the Abstract; paragraph [0184];  and claims 1, 23, and 26.  Again, Govindan et al do not provide any motivation or other type of suggestion to select IL-10 in particular from the list of other agents, and Govindan et al do not disclose any nexus in particular between solid tumors resistant to an anti-PD1 antibody in particular and IL-10.  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the latter is deemed to preponderate for instant claims 56 and 57.
	The WO Patent Application 2020/172631, cited in the International Search Report, has been carefully considered, but is currently deemed to be duplicative of the references applied above.
	Xu et al (U.S. Patent Application Publication 2022/0227827) and Duerner et al (U.S. Patent No. 10,040,843) are cited to show the general state of the art concerning IL-10 Fc fusion proteins.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 28, 2022